         Case 1:19-cv-03377-LAP Document 93 Filed 11/20/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 VIRGINIA L. GIUFFRE,

       Plaintiff,
                                                       Civil Action No. 19-cv-03377-LAP
 v.

 ALAN DERSHOWITZ,

       Defendant.


 ALAN DERSHOWITZ,

       Counterclaim Plaintiff,

 v.

 VIRGINIA L. GIUFFRE,

       Counterclaim Defendant.



       JOINT REPORT OF THE PARTIES PURSUANT TO FED. R. CIV. P. 26(F)

       Plaintiff and Counterclaim Defendant Virginia L. Giuffre (“Giuffre”) and Defendant and

Counterclaim Plaintiff Alan Dershowitz (“Dershowitz”) hereby jointly submit this Joint Report

and Discovery Plan pursuant to Rule 26(f) and Rule 16(b) of the Federal Rules of Civil Procedure.

I.     OBLIGATION OF COUNSEL TO CONFER

       Pursuant to Fed. R. Civ. P. Rule 26(f), the parties (through their counsel) conferred

regarding the nature and bases of their respective claims and defenses, the nature and scope of

anticipated discovery, a proposed plan for discovery, and a proposed case schedule. The parties

were able to reach agreement regarding various discovery-related matters and on a framework for

a proposed case schedule, but as detailed below, Giuffre’s newly-retained counsel is considering a
          Case 1:19-cv-03377-LAP Document 93 Filed 11/20/19 Page 2 of 9



motion seeking leave to amend her Complaint to add one or more additional claims. The parties

agree that such a motion will impact the remainder of the case schedule, and they accordingly

hereby present a proposed Joint Discovery Plan and Pretrial Schedule that outlines a proposal that

could be implemented once any proceedings on a motion to amend the Complaint are resolved.

II.    PROPOSED CASE SCHEDULE AND DEADLINES

       Giuffre with the assistance of her new counsel is considering moving for leave to amend

her Complaint to add one or more additional claims. Dershowitz has indicated he will oppose any

such motion. The parties agree that on or before December 20, 2019, Giuffre will file her motion

to amend, or if no motion to amend is filed, Giuffre will file her response to Dershowitz’s

counterclaims on that date. The parties further agree that if Giuffre moves to amend her complaint

or to dismiss Dershowitz’s counterclaims, Dershowitz’s shall have until January 17, 2020 to

respond to either such motion, taking into account the Christmas holiday.

       If a motion to amend is filed, the parties agree (1) that the parties will meet and confer on

a new discovery schedule within 14 days after the Court issues an order resolving the motion, and

(2) that Giuffre’s deadline to answer or otherwise move in response to Dershowitz’s counterclaims

be stayed until 21 days after the Court denies the motion or, if the Court grants the motion, until

21 days after Dershowitz serves his amended answer and counterclaim(s) in response to the

amended complaint. If no motion to amend is filed, the parties agree on the following general

discovery and pretrial schedule:

       (a)     Fact discovery shall open on December 3, 2019;

       (b)     Initial disclosures pursuant to Rule 26(a)(1) shall be made on or before
               December 16, 2019;

       (c)     The parties will endeavor to complete all fact discovery by August 15, 2020;

       (d)     The parties shall exchange initial expert reports pursuant to Rule 26(a)(2)
               on or before June 15, 2020;

                                                2
              Case 1:19-cv-03377-LAP Document 93 Filed 11/20/19 Page 3 of 9



        (e)       The parties shall submit any rebuttal expert reports on or before July 15,
                  2020;

        (f)       All expert discovery shall be completed by August 15, 2020;

        (g)       The Joint Pretrial Order pursuant to Rule 3.A of Your Honor’s Individual
                  Practices shall be filed by September 15, 2020

        (h)       Filings pursuant to Rule 3.B of Your Honor’s Individual Practices shall be
                  made by October 15, 2020

        (i)       Trial will be scheduled for November 1, 2020 or as soon thereafter as the
                  Court is available.

The parties note that due to the predicted scope of necessary discovery and the likely need

for motions practice to resolve discovery disputes, the parties may need to seek additional

time.

III.    PROPOSED DISCOVERY PLAN PURSUANT TO RULE 26(F)(3)

        A.        Disclosures Under Rule 26(a)

        Apart from the agreed timing set forth in the proposed schedule above, no changes in the

form or requirement for disclosures under Rule 26(a) are needed at this time. Initial disclosures

will be made on December 16, 2019.

        B.        Anticipated Subjects of Discovery

        Based on the current state of the pleadings, Giuffre anticipates that she will seek discovery

into following subjects:

        (a)       Dershowitz’s sexual abuse of and involvement in the human trafficking of Giuffre
                  and other young women;

        (b)       State and federal investigations of Jeffrey Epstein and Ghislaine Maxwell;

        (c)       Dershowitz’s allegations that he has been defamed by Giuffre;

        (d)       Dershowitz’s allegations that Giuffre conspired with her former attorneys to extort
                  settlements from other wealthier individuals associated with Epstein;

        (e)       Dershowitz’s allegations that Giuffre intentionally inflicted emotional distress on
                  him;

                                                   3
             Case 1:19-cv-03377-LAP Document 93 Filed 11/20/19 Page 4 of 9



       (f)       Dershowitz’s and his wife’s travel schedules, phone records, and credit card
                 statements;

       (g)       Dershowitz’s decades long friendship with Epstein;

       (h)       Dershowitz’s involvement with Ghislaine Maxwell;

       (i)       Dershowitz’s communications with members of the media regarding Giuffre;

       (j)       Dershowitz’s involvement in defending Epstein and negotiating a non-prosecution
                 agreement;

       (k)       Epstein and Maxwell’s human trafficking enterprise;

       (l)       Dershowitz’s medical and psychological records;

       (m)       Monetary settlements paid by Dershowitz related to claims that Giuffre or her
                 former counsel allegedly conspired to defame him;

       (n)       Any and all audio or other recordings relevant to the claims and defenses in this
                 action;

       (o)       Dershowitz’s damages claims.

Giuffre reserves the right to pursue discovery on additional topics as may become appropriate

during the course of the parties’ litigation and discovery.

       Based on the current state of the pleadings, Dershowitz anticipates that he will seek

discovery into the following subjects:

       (a)       Giuffre’s allegations of sexual misconduct against men other than
                 Dershowitz;

       (b)       Giuffre’s travel and employment records;

       (c)       Giuffre’s communications with members of the media regarding her time
                 with Epstein;

       (d)       Giuffre’s communications with law enforcement regarding her time with
                 Epstein;

       (e)       Giuffre’s communications with counsel;

       (f)       Giuffre’s medical and psychological records;

       (g)       Giuffre’s false claims against other individuals;


                                                   4
             Case 1:19-cv-03377-LAP Document 93 Filed 11/20/19 Page 5 of 9



       (h)       Compensation paid to Giuffre for her story;

       (i)       Monetary settlements paid to Giuffre as a result of Epstein-related claims;

       (j)       The genesis of Giuffre’s allegations against Dershowitz;

       (k)       Giuffre’s residency;

       (l)       Giuffre’s damages claims.

Dershowitz reserves the right to pursue discovery on additional topics as may become appropriate

during the course of the parties’ litigation and discovery.

       C.        Electronically Stored Information

       The parties have discussed discovery of electronically stored information (“ESI”). The

parties acknowledge their obligation to take reasonable and proportionate steps to preserve

relevant and discoverable ESI within their possession, custody, or control. The parties agree to

produce any properly requested electronic data, assuming such data is not otherwise protected by

work product or attorney-client privileges or otherwise objectionable. The parties further agree to

cooperate to limit the cost and time required in making such electronic disclosures, including by

the use of search terms, which the parties agreed to meet and confer about at the appropriate time.

The parties agree, with respect to the format of ESI production, that: (i) certain files shall be

produced in native format (e.g., Excel, .TXT, and other file types that would be inconvenient to

view or use if printed onto 8.5” x 11” sheets of paper) with slip-sheets referencing the original file

on the face of the slip-sheet, and (ii) except for those documents produced in native format,

electronic or magnetic data shall be produced as single-page Group IV Tagged Image File Format

(“.TIFF”) and/or as PDFs at the requesting parties’ preference.

       D.        Privilege Issues

       Giuffre intends to seek discovery into attorney work product and attorney-client

communications between Dershowitz and Epstein or Maxwell and/or between Dershowitz and

                                                  5
             Case 1:19-cv-03377-LAP Document 93 Filed 11/20/19 Page 6 of 9



Epstein’s or Maxwell’s other counsel, as to which Giuffre contends that no privilege ever attached

because such communications were made in furtherance of a crime or fraud. It is anticipated that

Dershowitz and/or the Estate of Jeffery Epstein and other interested parties will oppose this

discovery necessitating motions practice.

        Dershowitz intends to seek discovery into attorney work product and attorney-client

communications between Giuffre and Boies Schiller Flexner LLP, as to which Dershowitz

contends Giuffre has waived privilege by putting the communications at issue in her complaint, or

as to which no privilege ever attached because they were made in furtherance of a crime or fraud.

It is anticipated that Boies Schiller will oppose this discovery, necessitating motion practice and

an in camera inspection by the Court pursuant to United States v. Zolin.

        E.       Depositions

        Both parties anticipate needing to take more than the 10 depositions permitted under Fed.

R. Civ. P. 30(a)(2)(i).

        Given the allegations of Giuffre’s Complaint and Dershowitz’s Counterclaims, Dershowitz

will need to depose, without limitation, the following individuals: Giuffre, her husband, David

Boies, Sigrid McCawley, Stanley Pottinger, David Stone, Stephen Zack, Paul Cassell, Bradley

Edwards, Maria Farmer, Sarah Ransome, Juan Alessi, Alfredo Rodriguez, Tony Figueroa, Rebecca

Boylan, Ghislaine Maxwell, Sharon Churcher, Julie Brown, Connie Bruck, Bill Richardson,

George Mitchell, Thomas Pritzker, Leslie Wexner, Abigail Wexner, John Zeiger, Glenn Dubin and

Keepers of Records for the Estate of Jeffrey Epstein, Boies Schiller Flexner LLP, the New Yorker,

the Miami Herald, and Mar-a-Lago. Dershowitz anticipates that many of these depositions will be

no more than two or three hours; with the exception of the deposition of Giuffre herself, which




                                                6
            Case 1:19-cv-03377-LAP Document 93 Filed 11/20/19 Page 7 of 9



will require more than one seven-hour day. It is anticipated that many of the third parties may

resist discovery, requiring motion to quash or motion to compel practice in multiple jurisdictions.

       Giuffre likewise anticipates needing to depose many of these same individuals and several

others such as Dershowitz himself. Giuffre agrees that many of these third-party depositions will

require subpoenas and will involve motions to quash or motions to compel in multiple

jurisdictions. At this time, Giuffre reserves the right to object to any request to extend her

deposition beyond the seven hours allowed by the Rules.

       F.       Other Issues

       Giuffre and Dershowitz intend to seek discovery of materials which are currently under

seal in Giuffre v. Maxwell and both parties agree that such materials should be unsealed.

       G.       Protective Order Under Rule 26(c)

       The parties anticipate that a narrow protective order for the production of confidential

medical records will be required.

 VIRGINIA GIUFFRE,                                  ALAN DERSHOWITZ,

 By her attorneys,                                  By his attorneys,

 /s/ Nicole J. Moss                                 /s/ Howard M. Cooper
 Charles J. Cooper (DC Bar# 248070)                 Howard M. Cooper (MA BBO# 543842)
 (pro hac vice)                                     (pro hac vice)
 Michael W. Kirk (DC Bar# 424648)                   Christian G. Kiely (MA BBO# 684308)
 (pro hac vice)                                     (pro hac vice)
 Nicole J. Moss (D.C. Bar# 472424)                  TODD & WELD LLP
 (pro hac vice)                                     One Federal Street, 27th Floor
 Haley N. Proctor (DC Bar# 102820)                  Boston, MA 02110
 (pro hac vice)                                     (617) 720-2626
 COOPER & KIRK, PLLC                                hcooper@toddweld.com
 1523 New Hampshire Ave. N.W.                       ckiely@toddweld.com
 Washington, D.C. 23006
 (202) 220-9600                                     /s/ Imran H. Ansari
 ccooper@cooperkirk.com                             Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
 mkirk@cooperkirk.com                               Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
 nmoss@cooperkirk.com                               AIDALA, BERTUNA & KAMINS, P.C.

                                                7
        Case 1:19-cv-03377-LAP Document 93 Filed 11/20/19 Page 8 of 9



hproctor@cooperkirk.com                   546 Fifth Avenue, 6th Floor
                                          New York, New York 10036
                                          (212) 486-0011
                                          iansari@aidalalaw.com
                                          aidalaesq@aidalalaw.com

                                          Signatures included with consent
Dated: November 20, 2019




                                      8
         Case 1:19-cv-03377-LAP Document 93 Filed 11/20/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing system

and served to all counsel of record on November 20, 2019.


                                                     /s/ Nicole Jo Moss
                                                     Nicole Jo Moss




                                                9
